Title: General Orders, 14 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Saturday March 14th 1778.
Ormskirk—Otley. Ottery.


At a General Court Martial whereof Brigr General McIntosh was President (10th March) Coll William Cook of 12th Pennsylvania Regiment tried for disobedience of orders in sundry instances (viz.) About 20th of December last when the Enemy advanced over Schuylkill, the Brigade to which he belonged was ordered and did march towards the Enemy, but Coll Cook absented himself from his Regiment and did not join it again whilst on that service which was near ten days—After the Regiment was incamped again for about two days, Coll Cook after having been refused leave of absence, did without leave abscond from Camp and did not return again until a few days since—For giving leave of Absence to Officers of his Regiment and reporting them absent without leave, by which they were brought to a trial by a Court-Martial and acquitted.

The Court having maturely considered the Evidence produced are of opinion that Coll Cook after having been refused leave of absence, did without leave absent himself from Camp & did not return until near two months after he went away being a breach of General orders of 22nd of december last and contrary to good order and military discipline and do sentence him on account of some particular Circumstances and on account of the good character he has sustained as an officer only to be reprimanded in General orders, but acquit him of furloughing his officers and reporting them absent without leave.
The Commander in Chief approves the sentence and hopes that the disgrace to an Officer of Colo. Cook’s rank of being found guilty of the Charge of quitting Camp without leave will be a sufficient reprimand.
At a General Court Martial whereof Coll Tupper was President (10th March 1778) Lieutt Enslin of Coll Malcom’s Regiment tried for attempting to commit sodomy, with John Monhort a soldier; Secondly, For Perjury in swearing to false Accounts, found guilty of the charges exhibited against him, being breaches of 5th Article 18th Section of the Articles of War and do sentence him to be dismiss’d the service with Infamy—His Excellency the Commander in Chief approves the sentence and with Abhorrence & Detestation of such Infamous Crimes orders Lieutt Enslin to be drummed out of Camp tomorrow morning by all the Drummers and Fifers in the Army never to return; The Drummers and Fifers to attend on the Grand Parade at Guard mounting for that Purpose.
At a Court of Inquiry held in the Brigade of Artillery whereof Lieutt Coll Strohbogh was President March 11th 78, to examine into a Complaint exhibited by one John Willson against Captains Rice and Proctor Senior of Coll Proctor’s Regiment for plundering and taking by force and for permiting the soldiers to take a quantity of houshold Furniture and other Articles from the Complainant. The Court after hearing the Evidence and Altercations of the Parties are of opinion that the charges exhibited against Captains Rice and Proctor Senior are groundless, consequently the Complaint quash’d.
